DALIANIS and Duggan, JJ.,
concurring in part and dissenting in part. While we agree with the majority opinion in most respects, we respectfully dissent from the majority’s conclusion that the plaintiff had no duty to mitigate damages in this case. “As a general rule, plaintiffs may not recover damages for harm that could have been avoided through reasonable efforts or expenditures.” Flanagan v. Prudhomme, 138 N.H. 561, 575 (1994). “An exception may be allowed when the party causing harm acted intentionally or with reckless disregard for the plaintiffs interests.” Id. “Even in that circumstance, however, the plaintiff cannot intentionally or heedlessly fail to protect his or her own interests.” Id.
The majority reasons that the doctrine does not apply to the plaintiff because: (1) he did not seek storage fees as damages; and (2) the defendants, not he, were contractually liable for the fees. We believe that both of these premises are mistaken.
As a factual matter, we believe that the plaintiff sought the storage fees as damages. While he did not claim them in his initial petition for declaratory judgment, temporary and permanent injunction and damages, the record shows that he sought reimbursement of these fees later in the litigation. Although the majority may conclude that the plaintiff sought reimbursement of the fees later in the litigation because the trial court ordered him to pay them, this is pure speculation. Indeed, the plaintiff himself, at trial and on appeal, implicitly conceded that the storage fees were his to mitigate. In both forums, he argued only that requiring him to *121mitigate damages by removing his vehicles the day after they were towed was unreasonable.
No matter how it is framed, the issue before us is which party owes money to the towing company, an innocent third party, for storing the plaintiffs vehicles. From the towing company’s perspective, it is logical that the plaintiff should pay the charges because the vehicles are his and, presumably, he is the only one who can reclaim them from storage. Thus, the towing and storage costs are technically the plaintiffs damages resulting from the defendants’ illegal act, thereby obligating him to mitigate those damages, if possible. While it may seem unfair that the plaintiff should have to do anything as he was the one who suffered the wrong, this is no different from other tort or contract claims to which the mitigation doctrine applies. See Restatement (Second) of Torts § 918 (1979); Lane v. Camire, 126 N.H. 344, 344-45 (1984) (affirming directed verdict for defendant on plaintiffs claim of damages totaling $80,000 from loss of or damage to stored property where plaintiff made no attempt to mitigate damages by retrieving property from storage, four days after its removal).
We believe that the trial court correctly found that the plaintiff failed to mitigate his damages by paying the $300 towing fee to retrieve his vehicles the day after they were towed. We agree with the trial court that requiring the plaintiff to pay the $300 towing fee to secure his vehicles was reasonable. See Flanagan, 138 N.H. at 575.
We disagree with the trial court that the plaintiffs failure to pay the $300 towing fee precluded him from recovering any portion of the storage fees, however. The record shows that had the plaintiff paid the $300 towing fee, he would have had to either park his retrieved vehicles in the common area of the complex or find an alternative place to store them. Either option would have required him to incur additional damages. As the evidence demonstrates, had he parked his retrieved vehicles in the common area of the complex, they would likely have been towed again. The notice the plaintiff received on April 5,2001, from the board indicated that it intended to enforce the overnight parking ordinance “strictly” and would have any vehicle that did not comply with the ordinance towed.
The evidence further shows that had the plaintiff found an alternative place to store his vehicles, he would have had to pay storage costs. For instance, from May to December 2001, the plaintiff paid Rescue Leasing $200 per month to store vehicles to avoid having more than four vehicles in the common area overnight. Therefore, we would hold that the trial court erroneously ruled that the plaintiff was not entitled to recover any portion of the costs for storing his wrongfully towed vehicles, and we would *122remand to the trial court to determine the portion of these costs he was entitled to recover.